                                     Case Number: CACE-20-015415 Division: 03
     Case 0:20-cv-62097-WPD Document 1-1 Entered on FLSD Docket 10/14/2020 Page 1 of 17
Filing # 113610746 E-Filed 09/18/2020 03:16:23 PM



        FORM 1.997.        CIVIL COVER SHEET

        The civil cover sheet and the information contained in it neither replace nor supplement the filing
        and service of pleadings or other documents as required by law. This form must be filed by the
        plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
        to section 25.075, Florida Statutes. (See instructions for completion.)


                I.      CASE STYLE

                          IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT,
                               IN AND FOR BROWARD COUNTY, FLORIDA

        Carlos Stephens
        Plaintiff                                                                Case #
                                                                                 Judge
        vs.
       Kaplan Higher Education LLC
        Defendant



                 II.     AMOUNT OF CLAIM
       Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of
       the claim is requested for data collection and clerical processing purposes only. The amount of the claim
       shall not be used for any other purpose.

        ❑   $8,000 or less
        ❑   $8,001 - $30,000
        •   $30,001- $50,000
        ❑   $50,001- $75,000
        ❑   $75,001 - $100,000
        ❑   over $100,000.00

                III.    TYPE OF CASE           (If the case fits more than one type of case, select the most
        definitive category.) If the most descriptive label is a subcategory (is indented under a broader
        category), place an x on both the main category and subcategory lines.




                                                          -1-

            *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 09/18/2020 03:16:21 PM.****
Case 0:20-cv-62097-WPD Document 1-1 Entered on FLSD Docket 10/14/2020 Page 2 of 17




   CIRCUIT CIVIL

   ❑ Condominium
   ❑ Contracts and indebtedness
   ❑ Eminent domain
   ❑ Auto negligence
   ❑ Negligence—other
          ❑ Business governance
          ❑ Business torts
          ❑ Environmental/Toxic tort
          ❑ Third party indemnification
          ❑ Construction defect
          ❑ Mass tort
          ❑ Negligent security
          ❑ Nursing home negligence
          ❑ Premises liability—commercial
          ❑ Premises liability—residential
   ❑ Products liability
   ❑ Real Property/Mortgage foreclosure
         ❑ Commercial foreclosure
         ❑ Homestead residential foreclosure
         ❑ Non-homestead residential foreclosure
         ❑ Other real property actions

   ❑Professional malpractice
         ❑ Malpractice—business
         ❑ Malpractice—medical
         ❑ Malpractice—other professional
   ❑ Other
         ❑ Antitrust/Trade regulation
         ❑ Business transactions
         ❑ Constitutional challenge—statute or ordinance
         ❑ Constitutional challenge—proposed amendment
         ❑ Corporate trusts
         • Discrimination—employment or other
         ❑ Insurance claims
         ❑ Intellectual property
         ❑ Libel/Slander
         ❑ Shareholder derivative action
         ❑ Securities litigation
         ❑ Trade secrets
         ❑ Trust litigation

   COUNTY CIVIL

   ❑ Small Claims up to $8,000
   ❑ Civil
   ❑ Real property/Mortgage foreclosure

                                                   2
Case 0:20-cv-62097-WPD Document 1-1 Entered on FLSD Docket 10/14/2020 Page 3 of 17



   ❑ Replevins
   ❑ Evictions
         ❑ Residential Evictions
         ❑ Non-residential Evictions
   ❑ Other civil (non-monetary)

                                        COMPLEX BUSINESS COURT

  This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
  Administrative Order. Yes ❑ No EZ

           IV.   REMEDIES SOUGHT (check all that apply):
           E Monetary;
           ❑ Nonmonetary declaratory or injunctive relief;
           ❑ Punitive

           V.     NUMBER OF CAUSES OF ACTION: [
           (Specify)

             1
           VI.     IS THIS CASE A CLASS ACTION LAWSUIT?
                   ❑ yes
                   ❑ no

           VII.    HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                   El no
                   ❑ yes If "yes," list all related cases by name, case number, and court.

           VIII. IS JURY TRIAL DEMANDED IN COMPLAINT?
                 E yes
                 ❑ no

   I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
   my knowledge and belief, and that I have read and will comply with the requirements of
   Florida Rule of Judicial Administration 2.425.

   Signature: s/ Peter J Solnick Solnick                   Fla. Bar # 670006
                  Attorney or party                                      (Bar # if attorney)

  Peter J Solnick Solnick                                  09/18/2020
   (type or print name)                            Date




                                                     3
                                     Case Number: CACE-20-015415 Division: 03
     Case 0:20-cv-62097-WPD Document 1-1 Entered on FLSD Docket 10/14/2020 Page 4 of 17
Filing # 113610746 E-Filed 09/18/2020 03:16:23 PM


                           IN THE CIRCUT COURT OF THE 17TH JUDICIAL CIRCUIT
                                IN AND FOR BROWARD COUNTY FLORIDA
                                              CASE NO.

        CARLOS STEPHENS

               Plaintiff

        VS.


        KAPLAN HIGHER EDUCATION LLC

               Defendant,


                                                 COMPLAINT

               Plaintiff, CARLOS STEPHENS (plaintiff or Stephens) hereby files his Complaint against

        KAPLAN HIGHER EDUCATION LLC (Defendant or Kaplan), and states as follows:

                                               INTRODUCTION

               1.      This is a proceeding for compensatory damages greater than $30,000.

                                                   PARTIES

               2.      CARLOS STEPHENS is an individual residing in Margate, Florida, and is

        otherwise suijuris.

               3.      KAPLAN HIGHER EDUCATION LLC is an Illinois Limited Liability whose

        conducts substantial business in the State of Florida with support centers in Orlando, Florida. At

        all times material hereto, Kaplan had and continues to have employ approximately 5,000

        employees in each of the twenty or more calendar weeks in the current or preceding year.

               4.      Plaintiff commenced his employment with Kaplan approximately 10 years ago as

        an Admissions Advisor. His position with Kaplan Higher Learning allowed for his work to be

        completed primarily over the phone and computer. Plaintiff was first employed in Boca Raton,


                                                        1


          *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 09/18/2020 03:16:21 PM.****
Case 0:20-cv-62097-WPD Document 1-1 Entered on FLSD Docket 10/14/2020 Page 5 of 17




   Florida. After the Boca Raton office closed, plaintiff was transferred to the Fort Lauderdale,

   Florida.

          5.      Venue is proper in this jurisdiction because, among other reasons, the alleged

   unlawful acts of the defendant giving rise to this action were committed in Broward County,

   Florida.

          6.      The plaintiff has fulfilled all conditions precedent to the institution of this action.

   Plaintiff timely filed his written charge of discrimination with the Florida Commission on Human

   Relations, which was dually filed with the Equal Employment Opportunity Commission.

          7.      Stephens filed his complaint with the FCHR on September 9, 2019. The

   commission failed to conciliate or determine whether there is reasonable cause on any complaint

   under this section within 180 days of the filing of the complaint. Thus, plaintiff may bring a civil

   action against defendant. Fla. Stat. § 760.11(4)(8).

                                                 FACTS

          8.      Plaintiff was hired to work for Kaplan Higher Education as an Admissions Advisor,

   recruiting students to enroll in Kaplan's online degree program. Plaintiff was qualified for the

   position. A majority of plaintiff's job responsibilities were completed primarily via computer and

   telephone.

          9.      In January 2019, plaintiff underwent a voluntary 48-hour observational stay at

   University Pavillion Hospital. There one of the hospital's psychiatrists diagnosed him with major

   depressive disorder or Clinical Depression. This diagnosis limits one or more major life activities.

   Particularly, plaintiff has difficulty working in a crowded office with other people present.

          10.     Upon returning to work, plaintiff requested a reasonable accommodation for his

   disability. Particularly, plaintiff requested to work from home as the psychiatrist at University



                                                     2
Case 0:20-cv-62097-WPD Document 1-1 Entered on FLSD Docket 10/14/2020 Page 6 of 17




   Pavillion Hospital recommended. Working from home would allow plaintiff to attend to his

   condition in the event of a flare up and continue working whereas, in the event of a flare up in the

   office, plaintiff would have to leave for the rest of the work day.

           11.    Though Kaplan permitted other Admissions Advisors, who do not have disabilities,

   to work from home, Kaplan denied plaintiff's request twice for a reasonable accommodation as of

   August 2019. Plaintiffs condition prevents him from being in the office long enough to earn a

   liveable wage. As a result, plaintiff was forced to resign from his position with Kaplan Higher

   Education.

           12.    The reasonable accommodations requested by the plaintiff would not have caused

   the Defendant any undue hardship.

           13.    All conditions precedent to this lawsuit have been satisfied. Namely, plaintiff filed

   a charge of discrimination with the Florida Commission on Human Relations.

                 COUNT I —VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT

           14.    Plaintiff repeats each allegation in paragraphs 1 through 13 as fully set forth herein

   at length.

           15.    At all times relevant to this action, Stephens was a qualified individual with a

   disability within the meaning of the ADA in that Stephens was capable of performing all essential

   functions of the position he applied for, with or without a reasonable accommodation. In fact,

   plaintiff was employed at Kaplan for approximately 10 years as an Admissions Advisor.

           16.    At all times relevant to this action, Stephens suffered from one or more actual

   disabilities and/or physical impairments which substantially limits one or more major life activities

   and had a record of being disabled.

           17.    Stephens was diagnosed by depressive disorder or Clinical Depression.


                                                     3
Case 0:20-cv-62097-WPD Document 1-1 Entered on FLSD Docket 10/14/2020 Page 7 of 17




          18.     Kaplan violated the ADA by failing to provide plaintiff with a reasonable

   accommodation, treating him in a disparate manner, and by otherwise discriminating against him.

          19.     Kaplan's failure to reasonably accommodate plaintiff caused him to quit his job

   that he had employed for approximately 10 years.

          20.     Kaplan's failure to reasonably accommodate Stephens was with malice or with

   reckless indifference to Stephens' rights.

          WHEREFORE, Carlos Stephens requests this Honorable Court to:

          a.      Order defendant to remedy the disability discrimination of Carlos Stephens by: (i)

   Paying appropriate back pay; (ii) reinstatement and/or front pay (iii) prejudgment interest; (iv)

   providing any other relief that is appropriate;

          b.      Enter an order against defendants for compensatory damages for mental anguish,

   loss of dignity, and emotional distress damages;

          c.      Punitive damages;

          d.      Attorney's fees and costs.

                                     JURY TRIAL DEMANDED

          Carlos Stephens requests a jury trial on all questions of fact raised by this Complaint.

   September 15, 2020                                     Respectfully submitted,

                                                          SOLNICK LAW P.A.
                                                          Attorney for Plaintiff
                                                          17501 Biscayne Boulevard, Suite 805
                                                          North Miami Beach, Florida 33160
                                                          Tel: 786-629-6530
                                                          Email: pete@solnicklaw.com

                                                                 /s/ Peter J. Solnick, Esq.
                                                          By:
                                                                 Peter J. Solnick, Esq.
                                                                 Fla. Bar. 670006


                                                      4
Case 0:20-cv-62097-WPD Document 1-1 Entered on FLSD Docket 10/14/2020 Page 8 of 17
                                     Case Number: CACE-20-015415 Division: 03
     Case 0:20-cv-62097-WPD Document 1-1 Entered on FLSD Docket 10/14/2020 Page 9 of 17
Filing # 113610746 E-Filed 09/18/2020 03:16:23 PM


                            IN THE CIRCUIT COURT OF THE 17th JUDICIAL CIRCUIT
                                 IN AND FOR BROWARD COUNTY, FLORIDA
                                               CASE NO.

        CA R LOS STEPHENS

                Plaintiff

        vs.

        KAPLAN HIGHER EDUCATION LLC

                Defendant,


                                                     SUMMONS
        THE STATE OF FLORIDA
        TO ALL SHERIFFS OF SAID STATE:

        YOU ARE COMMANDED to serve a copy of the Summons and Complaint on:

                                     KAPLAN HIGHER EDUCATION LLC
                                do CT CORPORATION SYSTEM, Registered Agent
                                       1200 SOUTH PINE ISLAND ROAD
                                            PLANTATION, FL 33324

        The Defendant is required to serve written defenses to the Complaint on Plaintiff's attorney, to-
        wit:
                                           Peter J. Solnick, Esquire
                                              Solnick Law, P.A.
                                     17501 Biscayne Boulevard, Suite 420
                                             Aventura, FL 33160

        Within 20 days after service of this Summons on that Defendant, exclusive of the day of service,
        and to file the original of those defenses with the Clerk of this Court, either before service on
        Plaintiff's attorney or immediately thereafter. If a Defendant fails to do so, a default will be entered
        against that Defendant for the relief demanded in the Complaint.

        DATED                              , 2020.
                                                        Clerk of
                                                                   0

                                SEP 21 2020             By:

                                                                           t toRti*
                                                                       84,04,0
                                                                                 0

                                                              BRENDA D. F • RMAN




          *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 09/18/2020 03:16:21 PM.****
                  **" FILED: BROWARD COUNTY, FL Brenda D.
                                                          Forman, CLERK 9/21/2020 2:04:23 PM.****
   Case 0:20-cv-62097-WPD Document 1-1 Entered on FLSD Docket 10/14/2020 Page 10 of 17




                           In the Circuit Court of the Seventeenth Judicial Circuit
                                     In and for Broward County, Florida


Car - ) OS
      Plaintiff                                           Case No:         c00-152116
  vs.
                                                          Judge:
                                                          Division:   D2
       Defendant                                                                  EOLE
Vckeloty) 141                  EduccoicilL                                             SEP 2 1 2020
                                                                                  By
                        CLERK'S CERTIFICATE OF COMPLIANCE


      I hereby certify that pursuant to Administrative.Order, No. 2020-4-Civ/UFC/CO:

      "ADMINISTRATIVE ORDER DIRECTING CLERK OF COURTS WITH REGARD
      TO DISMISSED CIVIL OR FAMILY CASES",

      The Clerk has conducted a search for all previous existing civil eases related to these two
      parties.


      Listed below are all the aforementioned related cases:

        \Jo




                                                      Brenda D. Forman
                                                      Circuit and County Courts


                                                      B

                                                              uty Clerk
FilingCase 0:20-cv-62097-WPD Document 1-1 Entered on FLSD Docket 10/14/2020 Page 11 of 17
       # 113762191  E-Filed 09/22/2020 01:22:42 PM


                         IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT
                               IN AND FOR BROWARD COUNTY FLORIDA
                                      CASE NO. CACE-20-015415

        CARLOS STEPHENS

               Plaintiff,

        vs.


        KAPLAN HIGHER EDUCATION, LLC

                Defendant.


                                              MOTION TO STRIKE

               Plaintiff, CARLOS STEPHENS, by and through the undersigned counsel hereby moves to

        strike notice of voluntary dismissal, and as thereof, states as follows:

               1. Plaintiff filed their Notice of Voluntary Dismissal on September 22, 2020.

               2. This notice was inadvertently filed in this case.

               Wherefore, Plaintiff requests that the Court strike Plaintiffs Notice of Voluntary

        Dismissal.

                                         CERTIFICATE OF SERVICE


               I HEREBY CERTIFY that a true and correct copy of the forgoing was served via email

        through the Florida E Portal on this 22nd day of September, 2020.


                                                              SOLNICK LAW, P.A.
                                                              17501 Biscayne Blvd., Suite 420
                                                              Aventura, FL 33160
                                                              Phone: 786-629-6530
                                                              Fax: 305-468-6353
                                                              pete@solnicklaw.c,om
                                                              /5/ Peter J. Solnick, Esq.
                                                       By:
                                                               Peter J. Solnick, Esq./FBN 670006


                                                        1


          *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 09/22/2020 01:22:41 PM.****
FilingCase 0:20-cv-62097-WPD Document 1-1 Entered on FLSD Docket 10/14/2020 Page 12 of 17
       # 113921760  E-Filed 09/24/2020 02:50:41 PM


                        IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT
                                  IN AND FOR BROWARD, FLORIDA
                                      CASE NO. CACE-20-015415

        CARLOS STEPHENS

               Plaintiff,

        vs.


        KAPLAN HIGHER EDUCATION,

               Defendant.



                                           NOTICE OF HEARING
               YOU ARE NEARBY NOTIFIED that the above case has been set for hearing before the

        Honorable Nicholas Lopane, Circuit Court Judge in the Circuit Court of the 17th Judicial Circuit

        in and for Broward County, Florida, via Zoom Video Conference (www.zoom.com), Wednesday,

        September 30, 2020 at 8:45 a.m., or soon thereafter as can be heard the following:




                                             MOTION TO STRIKE


                                                   Judge Lopane
                                                Join Zoom Meeting
                                    https://17thflcourts.zoom.us/j/135647283
                                             Meeting ID: 135 647 283



                      [CERTIFICATE OF SERVICE ON THE FOLLOWING PAGE'




                                                      1


          *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN. CLERK 09/24/2020 02:50:40 PM.****
Case 0:20-cv-62097-WPD Document 1-1 Entered on FLSD Docket 10/14/2020 Page 13 of 17




                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served via

   electronic mail through the Florida E Portal this 24th day of September, 2020.



                                                              SOLNICK LAW, P.A.
                                                              17501 Biscayne Blvd. Suite 420
                                                              Aventura, FL 33160
                                                              Phone: 786-629-6530
                                                              Fax: 305-468-6353
                                                              /s/ Peter J. Solnick, Esq.
                                                     By:
                                                              Peter J. Solnick, Esq/FBN 670006




                                                 2
 Case#0:20-cv-62097-WPD
        1 14054547 E-Filed Document
Filing                     09/28/20201-1  Entered on FLSD Docket 10/14/2020 Page 14 of 17
                                       02:03:50 PM



                                                   RETURN OF SERVICE

      State of Florida                                   County of Broward                                         Circuit Court

      Case Number: CACE-20-015415

      Plaintiff:
      CARLOS STEPHENS
      VS.

      Defendant:
      KAPLAN HIGHER EDUCATION LLC

      For:
      Peter J. Solnick
      SOLNICK LAW P.A.
      17501 BISCAYNE BLVD
      AVENTURA, FL 33160

      Received by Caplan, Caplan & Caplan Process Servers on the 23rd day of September, 2020 at 12:01 pm
      to be served on KAPLAN HIGHER EDUCTION LLC CIO CT CORPORATION SYSTEM, REGISTERED
      AGENT, 1200 S. PINE ISLAND ROAD, PLANTATION, FL 33324

      I, Luzeneida Gonzalez, do hereby affirm that on the 24th day of September, 2020 at 9:00 am, I:

      served a CORPORATION, REGISTERED AGENT by delivering a true copy of the SUMMONS, AND
      COMPLAINT with the date and hour of service endorsed thereon by me, to: CT CORPORATION
      SYSTEM as REGISTERED AGENT at the address of: 1200 S. PINE ISLAND ROAD, PLANTATION,
      FL 33324 on behalf of KAPLAN HIGHER EDUCTION LLC C/O CT CORPORATION SYSTEM,
      REGISTERED AGENT, and informed said person of the contents therein, in compliance with Florida
      State Statute 48.091.


      Under penalty of perjury, I declare that I have read the foregoing and that the facts stated in it are true,
      that I am a Sheriff Appointed Process Server in the county in which this defendant/witness was served
      and have no interest in the above action. Pursuant to FS 92.525(2) and 28 USC Section 1746, no
      notary is required.




                                                                               Luzeneida G                alez
                                                                               1089

                                                                               Caplan, Caplan & Caplan Process Servers
                                                                               12555 Orange Drive
                                                                               Suite 106
                                                                               Davie, FL 33330
                                                                               (305) 374-3426

                                                                               Our Job Serial Number: CPN-2020028741
                                                                               Service Fee:


                                   Copyright   1992.2020 Database Services, Inc. - Process Servers Toolbox V8.11




      *** FILED: BRO\VARD COUNTY. FL BRENDA D. FORMAN, CLERK 09/28/2020 02:03:49 PM.****
   Case 0:20-cv-62097-WPD Document 1-1 Entered on FLSD Docket 10/14/2020 Page 15 of 17
                                        Case Number: CACE-20-015415 Division: 03
Filing # 1134      '6 E-Filed 09/18/2020 03:16:23 PM



                             IN THE CIRCUIT COURT OF THE 17th JUDICIAL CIRCUIT
                                  IN AND FOR BROWARD COUNTY, FLORIDA
                                                CASE NO.

         CARLOS STEPHENS

                 Plaintiff

         vs.                                                                                             ct
         KAPLAN HIGHER EDUCATION LLC

                 Defendant,
                                                                                                           1c

                                                      SUMMONS
         THE STATE OF FLORIDA
         TO ALL SHERIFFS OF SAID STATE:

         YOU ARE COMMANDED to serve a copy of the Summons and Complaint on:

                                     KAPLAN HIGHER EDUCATION LLC
                                do CT CORPORATION SYSTEM, Registered Agent
                                       1200 SOUTH PINE ISLAND ROAD
                                            PLANTATION, FL 33324

         The Defendant is required to serve written defenses to the Complaint on Plaintiff's attorney, to-
         wit:
                                            Peter J. Solnick, Esquire
                                               Solnick Law, P.A.
                                      17501 Biscayne Boulevard, Suite 420
                                              Aventura, FL 33160

         Within 20 days after service of this Summons on that Defendant, exclusive of the day of service,
         and to file the original of those defenses with the Clerk of this Court, either before service on
         Plaintiff's attorney or immediately thereafter. If a Defendant fails to do so, a default will be entered
         against that Defendant for the relief demanded in the Complaint.

         DATED                              , 2020.
                                                                          7
                                                         Clerk of             e0e,
                                                                    ok

                                 SEP 21 2020             By:




                                                               BRENDA D. F RMAN




           *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 09/18/2020 03:16:21 PM.****
FilingCase 0:20-cv-62097-WPD Document 1-1 Entered on FLSD Docket 10/14/2020 Page 16 of 17
       # 114179390  E-Filed 09/30/2020 11:11:29 AM


                        IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT
                                  IN AND FOR BROWARD, FLORIDA
                                      CASE NO. CACE-20-015415

        CARLOS STEPHENS

               Plaintiff,

        VS.


        KAPLAN HIGHER EDUCATION,

               Defendant.



                                 NOTICE CANCELLATION OF HEARING
               PLEASE TAKE NOTICE that the hearing before the Honorable Nicholas Lopane,

        Circuit Court Judge in the Circuit Court of the 17th Judicial Circuit in and for Broward County,

        Florida, via Zoom Video Conference (www.zoom.com), Wednesday, September 30, 2020 at

        8:45 a.m., on Plaintiffs Motion to Strike is hereby CANCELLED.



                                        CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that a true and correct copy of the foregoing was served via

        electronic mail through the Florida E Portal this 30th day of September, 2020.


                                                                   SOLNICK LAW, P.A.
                                                                   17501 Biscayne Blvd. Suite 420
                                                                   Aventura, FL 33160
                                                                   Phone: 786-629-6530
                                                                   Fax: 305-468-6353
                                                                   /s/ Peter J. Solnick, Esq.
                                                          By:
                                                                   Peter J. Solnick, Esq/FBN 670006




                                                      1


          *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 09/30/2020 11:11:28 AM.****
     Case 0:20-cv-62097-WPD Document 1-1 Entered on FLSD Docket 10/14/2020 Page 17 of 17
Filing # 114578174 E-Filed 10/07/2020 12:19:04 PM




                          IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT
                                IN AND FOR BROWARD COUNTY, FLORIDA

           CASE NO. CACE20015415       DIVISION 03     JUDGE Nicholas Lopane

      Carlos Stephens
      Plaintiff(s) / Petitioner(s)
      v.
      Kaplan Higher Education LLC
      Defendant(s) / Respondent(s)


                                AGREED ORDER ON MOTION TO STRIKE


              THIS MATTER is before the Court on Plaintiff's Motion to Strike Notice of Voluntary

      Dismissal and the parties having agreed to the Order, and being advised in the premises, it is

      hereby,

              ORDERED and ADJUDGED that:

              The Motion to Strike Notice of Voluntary Dismissal is hereby GRANTED and the matter

      is still pending.

     DONE and ORDERED in Chambers, at Broward County, Florida on 10-07-2020.
                                                                         •    0--(1   -2,0.7-if.1-a.;5_"Z




                                                                CACE20015415 10-07-2020 8:57 AM
                                                            Hon. Nicholas Lopane
                                                               CIRCUIT JUDGE
                                                            Electronically Signed by Nicholas Lopane
      Copies Furnished To:
      Brandy Bailey , E-mail : brandy@solnicklaw.com
      Peter J Solnick Solnick , E-mail : pete@solnicklaw.com
      Peter J Solnick Solnick , E-mail : brandy@solnicklaw.com




             *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 10/07/2020 12:19:03 PM.****
